Exhibit 10-bbb(ii)
 
 
SECOND AMENDMENT
TO THE
BELLSOUTH NON-EMPLOYEE DIRECTORS
CHARITABLE CONTRIBUTION PROGRAM
 
Effective February 25, 2002
 
THIS SECOND AMENDMENT is made to the Bellsouth Non-Employee Directors Charitable
Contribution Program (the "Plan"). The Committee has reviewed and recommends
Board approval of a recommendation that the Plan be amended to provide for the
acceleration of remaining payments under the Plan.
 
Whereupon, on motion, it was
 
RESOLVED: that the Directors Charitable Contribution Program is hereby amended
to provide for the acceleration of payments under the Plan, effective January 1,
2003, to complete donation payments by 2008.
 